533 F. Supp. 489 (1982)
In re RICHARDSON-MERRELL INC. "Bendectin" Products Liability Litigation (No. II).
No. 486.
Judicial Panel on Multidistrict Litigation.
February 9, 1982.
As Corrected March 1 and March 11, 1982.
*490 Before ANDREW A. CAFFREY,[*] Chairman, and ROY W. HARPER, CHARLES R. WEINER, EDWARD S. NORTHROP, ROBERT H. SCHNACKE, FRED DAUGHERTY, and SAM C. POINTER, Jr., Judges of the Panel.

TRANSFER ORDER
PER CURIAM.
Presently before the Panel are 45 actions pending in 22 districts as follows:


Eastern District of Michigan                      6
Eastern District of Pennsylvania                  5
Eastern District of Louisiana                     4
Northern District of Alabama                      3
Western District of Louisiana                     3
Southern District of Ohio                         3
Northern District of Texas                        3
District of Kansas                                2
Southern District of New York                     2
District of Nevada                                2
Northern District of California                   1
Middle District of Florida                        1
Southern District of Florida                      1
Eastern District of Kentucky                      1
Middle District of Louisiana                      1
District of Maryland                              1
Eastern District of New York                      1
Western District of Oklahoma                      1
Western District of Pennsylvania                  1
Eastern District of Texas                         1
Southern District of Texas                        1
Eastern District of Wisconsin                     1

Defendant Richardson-Merrell Inc. (Merrell) has moved to centralize, pursuant to 28 U.S.C. § 1407, actions in this docket in the Southern District of Ohio for coordinated or consolidated pretrial proceedings.[1]
On the basis of the papers filed and the hearing held, the Panel finds that these actions involve common questions of fact and that centralization of these actions under Section 1407 in the Southern District of Ohio will best serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. Common factual questions arise from the allegations in each action that birth defects were caused by the mother's ingestion during pregnancy of Bendectin, a combination drug manufactured and distributed by Merrell. Centralization under Section 1407 is therefore necessary in order to prevent duplication of discovery, avoid inconsistent pretrial rulings, and conserve the resources of the parties, their counsel and the judiciary.
The Southern District of Ohio is clearly the most preferable transferee district. Merrell's operations relating to Bendectin are carried on at Merrell's facilities in Cincinnati, *491 and thus many key witnesses and relevant documents are likely to be found in the Southern District of Ohio.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on the attached Schedule A and pending in districts other than the Southern District of Ohio be, and the same hereby are, transferred to the Southern District of Ohio and, with the consent of that court, assigned to the Honorable Carl B. Rubin for coordinated or consolidated pretrial proceedings with the actions pending in that district and listed on Schedule A.

SCHEDULE A

Northern District of Alabama
John W. Greer, Jr., et al. v. Merrell-National Laboratories, C.A.No. CV-80-G-0694-M
Stephen H. Stanley, et al. v. Merrell-National Laboratories, Inc., C.A.No. CV-80-H-0702-S
Melinda L. Tallant, et al. v. Merrell-National Laboratories, Inc., C.A.No. CV-80-HM-0746-M

Northern District of California
Michelle Baduske, et al. v. Merrell-National Laboratories, Inc., C.A.No. C81-2449-WAI

Southern District of Florida
Jessica Bartels, et al. v. Merrell-National Laboratories, Inc., C.A.No. 79-8348-Civ-NCR

Middle District of Florida
Thomas S. Birchfield, Jr., et al. v. Merrell-National Laboratories, Inc., C.A.No. 80-209-Orl-Civ-Y

District of Kansas
Amy L. Bruggeman, et al. v. Merrell-National Laboratories, C.A.No. 81-2099
Kevin M. Stickelman, et al. v. Merrell-National Laboratories, C.A.No. 80-2004

Eastern District of Kentucky
Estate of Alyssia McLeod, etc., et al. v. Merrell-National Laboratories, C.A.No. 81-73

Western District of Louisiana
Paul M. Chance, et al. v. Richardson-Merrell, Inc., C.A.No.CI 80-1311
John K. Comboy, et al. v. Merrell-National Laboratories, Inc., C.A.No.CI 80-1220
Sabrina M. Cooper, et al. v. Merrell-National Laboratories, Inc., C.A.No.CI 80-1410

Middle District of Louisiana
Warren W. Gallaspy, et al. v. Merrell-National Laboratories, Inc., C.A.No. 80-405B

Eastern District of Louisiana
Thelma Hines, et al. v. Richardson Merrell, Inc., et al., C.A.No. 81-686
Suzanne Strickland, et al. v. Richardson Merrell, Inc., et al., C.A.No. 80-4448
Michael E. Wilson, et al. v. Merrell-National Laboratories, et al., C.A.No. 80-3651
Carmen Gonzales Gomez, etc., et al. v. Merrell-National Laboratories, et al., C.A.No. 81-2022-Sec.A

Eastern District of Michigan
Albert A. Doe, et al. v. Merrell-National Laboratories, C.A.No. 80-70010
Daniel D. Doe, et al. v. Merrell-National Laboratories, C.A.No. 80-72902
Demetria Gradison, et al. v. Merrell-National Laboratories, C.A.No. 81-72067
Rebecca Matichuk, et al. v. Merrell-National Laboratories, C.A.No. 81-71762
LaVerne M. Burzynski, et al. v. Merrell-National Laboratories, C.A.No. 81-10021
Brian Wolfe v. Merrell-National Laboratories, C.A.No. 81-70192

District of Maryland
Larry Davis Hodge, II, et al. v. Richardson Merrell, Inc., C.A.No. M-81-214

Southern District of New York
Lewis Jassey, et al. v. Richardson Merrell, Inc., et al., C.A.No. 80 Civ 5468 (ML)
Nicole Marie Hess, et al. v. Richardson-Merrell, Inc., et al., C.A.No. 81 Civ 3365

Eastern District of New York
Kelly E. O'Brien, et al. v. Richardson Merrell, Inc., et al., C.A.No. 81C1694

District of Nevada
Bridget A. Dickerson, et al. v. Richardson Merrell, Inc., C.A.No. CV-LV-81-457-HEC
*492 Steven R. C. Howe, et al. v. Richardson-Merrell, Inc., C.A.No. CV-LV-80-352

Western District of Oklahoma
Sarah E. East, et al. v. Merrell-National Laboratories, C.A.No.Civ.-81-866D

Southern District of Ohio
Troy Hill, et al. v. Merrell-National Laboratories, et al., C.A.No. C-2-80-354
Sarah A. Hoffman, et al. v. Merrell-National Laboratories, Inc., C.A.No. C-1-80-286
Robbin E. Thomas, et al. v. Merrell-National Laboratories, C.A.No. C-1-81-069

Eastern District of Pennsylvania
Jennifer Branda, et al. v. Richardson-Merrell, Inc., C.A.No. 81-2605
Megan Mahan, et al. v. Richardson-Merrell, Inc., C.A.No. 81-0885
Jesse Nariskus, et al. v. Richardson-Merrell, Inc., C.A.No. 81-3575
Ryan Hayes, et al. v. Richardson-Merrell, Inc., C.A.No. 81-3772
Dennis J. Cogan, et al. v. Richardson-Merrell, Inc., C.A.No. 81-2538

Western District of Pennsylvania
Milton Wright, et al. v. Richardson-Merrell, Inc., et al., C.A.No. 80-105B Erie

Northern District of Texas
Lestor Elliott, et al. v. Merrell-National Laboratories, et al., C.A.No. CA3-80-1294-F
Frank Whiddon, et al. v. Merrell-National Laboratories, et al., C.A.No. CA3-80-1298-H
Gary Ross McBay, et al. v. Richardson-Merrell, Inc., et al., C.A.No. CA3-81-1295-F

Eastern District of Texas
John I. Williams, et al. v. Merrell-National Laboratories, et al., C.A.No. B-80-542-CA

Southern District of Texas
Clyde E. Mack, et al. v. Merrell-National Laboratories, C.A.No. H-81-361

Eastern District of Wisconsin
Anne M. Von Paumgartten, et al. v. Merrell-National Laboratories, C.A.No. 80-C-244
NOTES
[*]   Judge Caffrey recused himself and took no part in the decision of this matter.
[1]  Merrell originally moved the Panel for centralization of 48 actions and subsequently amended its motion for the sole purpose of adding certain actions and deleting other actions. Merrell's amended motion, filed on October 16, 1981, seeks centralization of 52 actions. The schedule of actions attached to Merrell's amended motion, however, includes six actions  Claudia Ann Gagliano, et al. v. Merrell-National Laboratories, Inc., E.D.Louisiana, C.A.No. 81-516; Bradley B. Doe, et al. v. Merrell-National Laboratories, et al., E.D.Michigan, C.A.No. 80-71256; Gina Maurer, et al. v. The William S. Merrell Co., et al., E.D.New York, C.A.No. 79-C-3211; Patrick T. Karl, et al. v. Merrell-National Laboratories, D.Minnesota, C.A.No. Civ 4-80-80; Charles C. Doe, et al. v. Merrell-National Laboratories, et al., E.D. Michigan, C.A.No. 80-71328; and Stephen Carlile, et al. v. Vic Chemical Co., et al., W.D.Texas, C.A.No. A-81-CA-314  which have been dismissed. In addition, at the oral argument on this matter, counsel for Merrell advised the Panel that Merrell had withdrawn another action  James V. Phillips, et al. v. Merrell-National Laboratories, Inc., et al., S.D.Florida, C.A.No. 80-8321-Civ-ALH  from the scope of its motion. Accordingly, Merrell's amended motion encompasses a total of 45 actions presently pending in federal district courts.